DETAILED ACTION
Claims 1-9 and 11-19 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0324137 A1) in view of Park et al. (US 2021/0073008 A1), in further view of Ren et al. (US 2013/0082742 A1).

Wu was cited in the previous Office Action.

Regarding claim 1, Wu teaches the invention substantially as claimed including an electronic device comprising: 
a first memory configured to store multiple applications ([0038] non-volatile memory 120; [0044] For example, the non-volatile memory 120 can store computer-readable program code for one or more applications (“apps”), as well as code for an operating system kernel.); 
a second memory ([0038] volatile memory 130 (e.g., RAM)); and 
at least one processor operatively connected to the first memory and the second memory (Fig. 1, Processor 110 coupled to Non-Volatile Memory 120 and Volatile Memory 130), wherein the at least one processor is configured to: 
determine, a first list and a second list ([0064] As another example, the computing device 100 can stores multiple lists (again, predetermined or user-created), such as a list of primary applications and a list of secondary applications, where the primary applications are pre-loaded before the secondary applications are pre-loaded (more than two lists can be used).); 
identifying, as at least a part of a designated condition, at least one of: a booting of the electronic device is completed ([0059] when additional applications are to be launched after power-up, those additional applications will also need to be loaded into the DRAM), a designated cycle arrives, the state of the second memory is changed from among the five states, and execution of at least one application, by the electronic device, has ended; and 
preload a predetermined first number of first applications among the multiple applications enumerated in the first list into the second memory based on the priority with regard to the first list if the designated condition is identified in the first time interval, and preload the predetermined first number of second applications among the multiple applications enumerated in the second list into the second memory based on the priority with regard to the second list if the designated condition is identified in the second time interval (Fig. 7; [0064] For example, the computing device 100 can store a list of application(s) (predetermined or user-created) whose application data should be moved from the volatile memory 130 to the non-volatile memory 120 when it is determined that the available space in the volatile memory 130 has dropped below the threshold level. As another example, the computing device 100 can stores multiple lists (again, predetermined or user-created), such as a list of primary applications and a list of secondary applications, where the primary applications are pre-loaded before the secondary applications are pre-loaded (more than two lists can be used). This example is illustrated in the flow chart 700 of FIG. 7. [0059] However, the number of application that can be pre-loaded into the DRAM is limited by the size of the DRAM. Also, when additional applications are to be launched after power-up, those additional applications will also need to be loaded into the DRAM. [0065] As shown in FIG. 7, during system boot of the computing device (act 710), the processor loads the applications from the primary list (act 720) and determines if there is sufficient free space in the volatile memory 130 (act 730). If there is, the processor 110 pre-loads applications from the primary list as long as there is available space in the volatile memory 130 (first interval). After the primary list of applications has been pre-loaded, the processor 110 determines whether there is enough room in the volatile memory 130 for more applications to be pre-loaded (act 750). If there is, the processor 110 pre-loads the applications from the second list into the volatile memory 130 (second interval) and, if the volatile memory 130 is running out of room, moves them out to the non-volatile memory 120 as needed (act 760). With this embodiment, the processor 110 pre-loads whatever “core” applications are listed in the first list (e.g., applications specified by a mobile computing device manufacturer or user) and them pre-loads other applications in the volatile memory 130 (if there is space) or in the non-volatile memory 130.).

While Wu does teach a first and second list, Wu does not expressly teach determine, based on a history of usage of the multiple applications for a first period of time, a priority of the multiple applications with regard to each of multiple time intervals included in a second period of time following the first period of time, the priority of the multiple applications with regard to a first time interval among the multiple time intervals is enumerated in a first list and the priority of the multiple applications with regard to a second time interval is enumerated in a second list; 
determine a state of the second memory from among five states defining a pattern of employment of the second memory.

However, Park teaches determine, based on a history of usage of the multiple applications for a first period of time, a priority of the multiple applications with regard to each of multiple time intervals included in a second period of time following the first period of time, the priority of the multiple applications with regard to a first time interval among the multiple time intervals is enumerated in a first list and the priority of the multiple applications with regard to a second time interval is enumerated in a second list (Fig. 12 below shows at least three lists of frequently used apps sorted/enumerated by favorite score/priority on different time intervals [0087] It is assumed that (a) of FIG. 3 illustrates a state in which the user terminal 10 is used by a user for the first time. When the user terminal 10 is used by the user for the first time, there is no app usage history. Therefore, the frequently used apps in the daily time period N can be extracted and recommended according to conditions set in the user terminal 10. Specifically, when the user terminal 10 is used by the user for the first time, the frequently used apps in the daily time period N can be a settings app for setting details of the user terminal 10, a gallery app for showing photos, a time app for checking the time, and the like. In embodiments of the invention, reference to recommended includes elements or apps being displayed. [0088] After a certain period of time (Nd+α_d: date) elapses, the usage history of the apps frequently used by the user for dates (d+α) from the day when the user terminal 10 is used for the first time remains. For example, when one day has elapsed from the day when the user terminal 10 is used for the first time, the app usage data collected during the one day can be stored in the user terminal 10, and the frequently used apps can be extracted and recommended based on the stored app usage data (see (b) of FIG. 3). Specifically, a messenger app, a settings app, a map app, and the like can be displayed. [0089] After a certain period of time has further elapsed, the frequently used apps in the daily time period N, which have changed as time elapsed, are extracted (see (c) of FIG. 3). For example, on the assumption that seven days have elapsed after a certain period of time has elapsed from the day when the user terminal 10 was used for the first time (Nd+7), the app usage data collected over seven days can be stored in the user terminal 10. At this time, the app usage data collected over the most recent four days out of the seven days are integrated, instead of using all the stored app usage data; and five preferred apps are thereby extracted.; Fig. 12 below).

    PNG
    media_image1.png
    380
    884
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of determining lists of applications per time periods based on usage time/frequency, and score by a user as taught by Park with the teachings of Wu of preloading applications. The modifications would have been motivated by the desire of determining frequently used applications to reduce load time.

Wu determines the load/usage of memory but neither Wu nor Park expressly teach determine a state of the second memory from among five states defining a pattern of employment of the second memory.

However, Ren teaches determining load status of circuits. Further Ren teaches determine a state of the second memory from among five states defining a pattern of employment of the second memory [circuit] ([0044] In one embodiment, the load status is divided to several levels, for example, very light, light, normal, heavy, very heavy and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of determining the load status of a circuit as taught by Ren with the teachings of Wu and Park of preloading applications when considering the load status of a memory. The modifications would have been motivated by using known technique such as load status determination to circuits such as memory would yield predictable results.

Regarding claim 2,  Wu teaches determine a state of the second memory at each first cycle ([0065] and Fig. 7 show determining state of memory at different times as above). 
In addition, Park teaches wherein the at least one processor is further configured to: determine a number of executions of the multiple applications exceeds a designated threshold ([0018] In order to achieve the above-described objects, a method of expressing frequently used apps according to an embodiment of the present disclosure can include: collecting usage information of apps executed in a user terminal; learning an app usage pattern using an artificial intelligence algorithm based on the collected app usage information; and extracting frequently used apps based on the learned app usage pattern and recommending the extracted apps as frequently used apps. [0037] Further, in order to achieve the above-described objects, in the apparatus for expressing frequently used apps according to the embodiment of the present disclosure, the processor can extract and recommend the frequently used apps in the daily time period and the pre-bedtime period based on the app usage frequency.).

Regarding claim 3, Wu teaches wherein the at least one processor is further configured to: determine the predetermined first number based on at least one of a capacity of the second memory and the state of the second memory ([0065] the processor 110 determines whether there is enough room in the volatile memory 130 for more applications to be pre-loaded (act 750). If there is, the processor 110 pre-loads the applications from the second list into the volatile memory 130 and, if the volatile memory 130 is running out of room, moves them out to the non-volatile memory 120 as needed (act 760).).

Regarding claim 4, Wu teaches wherein the at least one processor is further configured to: change the predetermined first number if it is determined that the state of the second memory has changed ([0065] the processor 110 determines whether there is enough room in the volatile memory 130 for more applications to be pre-loaded (act 750). If there is, the processor 110 pre-loads the applications from the second list into the volatile memory 130 and, if the volatile memory 130 is running out of room, moves them out to the non-volatile memory 120 as needed (act 760).).

Regarding claim 5, Park teaches wherein the at least one processor is further configured to: 
produce, at a designated second cycle, a list enumerating the multiple applications, based on information regarding a number of times the multiple applications are forecasted to be executed in each of multiple time intervals included in the second period of time and determine a priority of the multiple applications based on the list (Fig. 3 shows multiple instances of application lists that are updated on subsequent periods of time based on the priority of applications in the list. See also Fig. 12 that shows different days/second period of time and ).

Regarding claim 6, Wu teaches wherein the at least one processor is configured to: determine the predetermined first number of the first applications or the second applications to be preloaded into the second memory, wherein applications having a high priority, among the multiple applications enumerated on the list, are preloaded first (Fig. 7; [0064] For example, the computing device 100 can store a list of application(s) (predetermined or user-created) whose application data should be moved from the volatile memory 130 to the non-volatile memory 120 when it is determined that the available space in the volatile memory 130 has dropped below the threshold level. As another example, the computing device 100 can stores multiple lists (again, predetermined or user-created), such as a list of primary applications and a list of secondary applications, where the primary applications are pre-loaded before the secondary applications are pre-loaded (more than two lists can be used).).

Regarding claim 11, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Claim 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Park and Ren, as applied to claims 1 and 10, in further view of Jung et al. (US 2017/0046171 A1)

Jung was cited in the previous Office Action.

Regarding claim 7, Wu, Park and Ren do not expressly teach but Jung teaches wherein the at least one processor is further configured to: preload a predetermined second number of third applications, excluding the predetermined first number of the first applications or the second applications among the multiple applications enumerated on the list, into the second memory; and determine that the predetermined first number of the first applications or the second applications are preferentially preloaded into the second memory compared with the predetermined second number of the third applications ([0236]; [0248] In operation 705, the controller 580 may measure the state of a RAM 551. According to an embodiment of the present disclosure, the controller 580 may measure a currently available memory area in the RAM 551. [0249] In operation 707, the controller 580 may identify whether one or more module groups can be loaded in the RAM 551. According to an embodiment of the present disclosure, the controller 580 may compare the size of the currently available memory area with that of the basic necessary memory area and may identify whether one or more module groups can be preloaded in the RAM 551, based on the comparison result (i.e., designated condition is satisfied in a first time). [0250] According to an embodiment of the present disclosure, in cases where the currently available memory area is larger than the basic necessary memory area, for example, in cases where a loadable memory area exits, the controller 580 may, in operation 709, preload at least one module group in the loadable memory area of the RAM 551 according to the loading level that is configured in operation 701 according to the state of the RAM 551. [0251] For example, referring to FIG. 11, in cases where the loadable memory area contains 1000 Kbytes, the controller 580 may preload the first priority module group ‘A’ and the second priority module group ‘B’ that can be loaded within the range of 1000 Kbytes (i.e., first list) on the basis of the loading sequence of the loading Table. [0252] When the loading is completed in operation 709, the controller 580 may perform operation 713. In operation 713, the controller 580 may determine whether an ending condition is satisfied. In cases where the ending condition is satisfied, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552. Alternatively, in cases where the ending condition is not satisfied, the controller 580 may repeat operation 705 (i.e., a second iteration consider a designated condition at a second time (available RAM area), and selects second list/modules of applications in a second time). [0253] According to an embodiment of the present disclosure, in cases where all module groups that correspond to the loading level depending on the state of the RAM 551, which has been configured in operation 701, are loaded in the RAM 551, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with the teachings of Wu, Park and Ren to determine whether to preload applications. The modification would have been motivated by the desire of ensuring optimal use of volatile memory and have preloaded applications based on priorities to improve user experience.	

Regarding claim 8, Jung teaches wherein the at least one processor is further configured to: preload, into the second memory, an application installed in the first memory as at least a part of the predetermined second number of third applications (Abstract: a non-volatile memory to store an application program, and a volatile memory to store instructions that allow the processor to load a first part of the application program in the volatile memory based on a first change of state of the electronic device, to load a second part of the application program in the volatile memory based on a second change of state of the electronic device; [0252] When the loading is completed in operation 709, the controller 580 may perform operation 713. In operation 713, the controller 580 may determine whether an ending condition is satisfied. In cases where the ending condition is satisfied, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552. Alternatively, in cases where the ending condition is not satisfied, the controller 580 may repeat operation 705 (i.e., a second iteration consider a designated condition at a second time (available RAM area), and selects second list/modules of applications in a second time). [0253] According to an embodiment of the present disclosure, in cases where all module groups that correspond to the loading level depending on the state of the RAM 551, which has been configured in operation 701, are loaded in the RAM 551, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552).

Regarding claim 17, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a method type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Park and Ren, as applied to claims 1 and 10, in further view of Pan (US 2011/0004505 A1).

Pan was cited in the previous Office Action.

Regarding claim 9, Wu, Park and Ren do not expressly teach but Pan teaches wherein the at least one processor is further configured to: maintain the predetermined first number of the first applications or the second applications preloaded until the predetermined second number of the third applications are un-preloaded ([0014]: the pre-loaded media assets are removed sequentially according to their priorities. The lowest priority asset is removed first and the process is repeated until there is a sufficient storage capacity for the Zone-user or all the storage capacity of the apparatus is used up.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan with the teachings of Wu, Park and Ren to remove preloaded assets in a particular sequence. The modification would have been motivated by the desire of removing lowest priority preloaded assets first to free space.

Regarding claim 19, it is a method type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195